                                                                      CLERK S OFFICE U.
                                                                                      S.DI
                                                                                         ST.CG JRT
                                                                             AT ROANOKE,VA
                                                                                  FILED

                                                                               Nt/v 22 2g1g
                       IN THE UN ITED STA TES D ISTRICT COU RT
                      FOR THE W ESTEM D ISTRICT O F V IRG W IA            JUL C, UDLEY C ERK
                                                                         BY:
                                 ROA N OICE D IV ISION                              Y CLi: 'K

BR IA N W ISHN EFF & A SSO CIATES
LLC,aVirginia lim ited liability
Com panyy
                                                   CivilActionN o.7:19CV00190
       Plaintiff,
                                                   M EM ORANDUM OPINION

                                                   By:Hon.Glen E.Conrad
DELSHAH DEVELOPM ENT,lN C.,                        SerliorUnited StatesDistrictJudge
aNew York corporation,

       D efendant.


       Brian W ishneff& AssociatesLLC (ççW ishneff'),a Virginia limited liability company,
fled thisaction for breach ofcontractand quantum meruitagainstDelshah Development,Inc.

tstDelsha'
         h''),aNew York corporatioh. Delshahhasmoked to dismissthecomplainton several
grounds,including lack ofpersonaljtuisdiction. Forthe following reasons,the m otion willbe
denied.

                                         Background

       W ishneff provides tax credit consulting services to real estate developers across the

United States. The lim ited liability company m aintains offices in Roanoke and Arlington,

Virginia,and each ofits members is a Virginia resident. Delshah isa realestate developm ent

cop oration based in N ew Y ork City. M ichaelShah is itspresident.

       In 2015, D elshah and its affiliates were involved in several real estate developm ent

projectsin New York City forwhich Delshah wasinterested in obtaining historictax credits.
Delshah learned about W islmeff from another entity,Higgins Quasebarth & Partners LLC
(tll-liggins Quasebarth''). Delshah initiated contactwith W ishneff,either directly orthrough
HigginsQuasebarth. In Augustof2015,Erik W ishneff(GGErik''),theplaintiffsvicepresident
and general cotmsel, met with Shah at Delshah's New York ofdce, where they discussed

W ishneffspotentialrole as atax creditconsultant. Atthe end ofthe m eeting,Shah asked Erik

to send him a term sheet. O ver the next several w eeks,the parties negotiated a consulting

agreem entviatelephoneand email.

        On Septem ber 30,2015,W ishneff formally entered into the Delshah DevelopmentTax

CreditAgreement(the GsAgreemenf')with Delshah Developmentoritsassignee,lpursuantto
wllich W ishneff agreed to assistthe developer in obtaining historic tax credits to redevelop

certain N ew York properties. The Agreem ent,which wasprepared by W ishneff,describesthe

scope ofconsulting work to be performed and the agreed-upon fee arrangement. AtDelshah's

request,W ishneff agreed to include a New York choice-of-law clause. See A greem ent8,Dkt.

No 11-2 (ç$TheprovisionsofthisAgreementshallbesubjectto and construed and enforced in
accordancewiththelawsoftheStateofNew York.'').W ishneffalsoaddedthefollowingwaiver
provision in aseparateparagraph:

                 6. W aiver of Jurv Trial.The parties to this agreem ent hereby
                 waivetrialbyjury andwaiveany objection which theymay have
                 based on lack ofjlzrisdiction or improper venue orforum non
                 conveniens to the conduct of any action instituted heretm der,or
                 arising outoforin cormection with thisagreem ent....

Id.(capitalization omittedl.z TheAgreementidentisesW ishneffasaCçvirginialimited liability
com pany located in Roanoke,Virginia,''and requires thatany notices be sentto itsRoanoke

officeaddress.Id.at2,9.




        1AtthetimeoftheAgreem ent,Delshah wasnotyetincorporated.

         2N either the choice-of-law clause nor the w aiver provision specifies where a dispute arising 9om the
A greem entm ustbebrought.
                                                      2
       Although the Agreem entdoesnotdesignate aplaceofperformance,the record indicates

that m ost of W islmeffs consulting services w ere performed from its offices in Virginia.

According to asworn àfûdavitfrom Erik,S'the Defendantand itsagentsplaced severalhtmdred

callsto Plaintiffsphone numbersin Virginiay''dtlring which W ishneffSleducated Defendanton

thedetailsofthetax creditprogrnm s,including how to structuretransactions...to maximizetax

creditqualitkations.''ErikAE ! 10,Dkt.No.15.Delshah also t'called PlaintiffinVirginiafor
advice on m arketing efforts for potential tax credit investors, including legal and snancial

structuring,due diligence,and closing callswith prospective investors....'' Id. ln addition to

com municating by telephone, ttthe Defendant and its agents sent thousands of e-mails to

PlaintiY sselwersin Virginiaconcerninga1laspectsoftheproject.''1d.jg12,
                                                                      .seealso ShahDecl.
! 16,Dk4.No.11-1 (acknowledging that Shah and otherDelshah employees engaged in a
ttsubstantialmlmberofcommunications...withErik W ishneff').
       By letterfrom counseldated Januazy 22,2019,Delshah notified W ishneffofitsintention

toterminatetheAgreement(theSçTermination Letter'l. In theTennination Letter,which was
sentby FederalExpressto W ishneffsaddressesin Roanokeand Arlington,Delshah asserted that

GiW ishnefffailed to perfonn the duties as required by the agreem entand breached itscontract.''

Termination Ltr.2,Dk4.N o. 11-4. Based on W ishhnefps alleged çifailure of considerationy''

Delshah further asserted thatW islmeffwasnotentitled to bepaid the fees contemplated tmder

the Agreement,and thatDçlshah had no %ldesireforW ishneffto continue as a consultantto the

projectforfutlzrephases.''1d.




                                              3
        One day later,on Janualy 23,2019,Delshah sled a sum mons with notice in New York

statecourtagainstw islmefll3 The summ onswith notice described the StNatttreoftheAction''as

follow s:

                The nature ofthisaction isa claim form oney dnmages aswellas
                declaratory relief relating to a Sd-l-ax Credit Agreem ent'' dated
                September 30,2015 (çW greemenf),a1lpertaining to realestate
                transactionsin N ew York Colmty,thatthe defendantbreached the
                Agreem ent including the failure of consideration, that the
                Agreem enthasbeen terminated,and thatplaintiffincurred dnmage
                in the amountofno less than $500,000.00,togetherwith interest,
                contractualattorneys'fees,costsand disbursem entsoftllisaction.

Sum m onsw ith N otice 1,Dkt.N o.11-5.

        Approxim ately fourweekslater,on February 22,2019,W ishnefffiled the instantaction
in thiscourtagainstDelshah.W islmeffclaim sthatitsubstantially performed alloftheservices

required under the Agreem ent and that Delshah breached the Agreem ent by failing to pay

W islmeff for the services provided, Alternatively, W ishneff m aintains that it is entitled to

recoverundera theory of quantum m eruit.

        On April 25,'2019, Delshah m oved to dism iss the complaint on several grounds,

including lack ofpersonaljmisdiction. In supportofthe motion,Delshah submitted Shah's
declaration and severalexllibits. Thereafter,the courtscheduled a hearing on the motion and

adopted the adjusted biiefng schedule agreed to by the parties. On M ay 22,2019,W ishneff
ûled abriefin opposition to the motion to dismiss,along with a sworn affidavitf'
                                                                               rom Erik. The

courtheld aheadng on them otion on July 15,2019.




        3In N ew York state courts,a plaintiffcomm ences a lawsuitçsby tiling a sum m ons and complaintor a
summonswithnotice.''N.Y.C.P.L.R.j304(a).ç:
                                         A partymayelecttofileasummonswithnoticeifthepartyisnot
prepared to serve the com plaint;in thatcase,the sum m onsm u
                                                            'stputthe defendanton notice ofthe tnature ofthe
actionandthereliefsought'aswellasSthesum ofmoney'forwhichjudgmentmaybetakenincaseofdefault.'''
Lehman XS Trust.Series2006-GP2 v.GreenpointMorta.Fundina,Inc.,916 F.3d 116,119 n.2 (2d Cir.2019)
(quotingN.Y.C.P.L.
                 R.j30509).
                                                     4
       Following the hearing,the defendantsubm itted the complaintsled in New York state

courtas a supplem entalexhibit. The exhibitindicates thatthe complaintwas filed on July 16,

2019,nearly seven m onthsafterDelshah filed itssumm onswith notice.

                                         D iscussion

       Inthependingmotion,Delshahprimarilym'
                                           guesthatthecomplaintissubjecttodismissal
forlack ofpersonaljudsdiction. ln thealternative,Delshah contendsthatthecomplaintshould
bedismissedundertheprior-pending-actiondoctrineortheColoradollive/ abstentiondoctrine.
Thecourtwilladdresseach argumentin t'tzrn.

       1.     PersonalJurisdiction

       Rule 12(b)(2)oftheFederalRulesofCivilProcedme authorizesdismissalforlack of
personaljudsdiction. Under this nzle, çça defendant must affinnatively raise a personal
jtuisdiction challenge,buttheplaintiffbearsthebtlrden ofdemönstratingpersonaljurisdiction at
everystagefollowingsuchchallenge.''Gravsonv.Anderson,816F.3d262,267 (4thCir.2016).
El-l-heplaintiff'sburden in establishingjurisdiction variesaccording to thepostureofacaseand
the evidence thathasbeen presented to the court.'' Id.at268. Forinstance,çGwhen the parties

havenotyethad afairopporttmityto develop and presenttherelevantjudsdictionalevidence,''
plaintiffsneed only make a prima facie showing ofpersonaljudsdiction. Sneha Media &
Entm't LLC v.AssociatedBroad.Co.P Ltd.,911F.3d 192,196-97 (4th Cir.2018).However,
ççwhen,ashere,the courtdoesnotprecludethepartiesfrom pursuingjurisdictionaldiscovery,
and holds a hearing at w hich the parties m ay present relevant evidence and legal argllm ents

based on a developed record, plaintiffs willbe held to the burden of establishing personal

jlzrisdictionbyapreponderanceoftheevidence.''1d.at197.

       4SeeColoradoRiverWaterConservationDist.v.UnitedStates,424U.S.800(1976).

                                              5
       A districtcourtcan assertpersonaljurisdiction overanomrsidentdefendantonlyif:(1)
thefonlm state'slong-arm statm eauthorizestheexerciseofjurisdiction;and (2)theexerciseof
jurisdiction comports with the due process requirements of the Fourteenth Amendment.
CarefirstofM d..Inc.y.CarefirstPrecnancy Ctrs..Inc.,334F.3d 390,396 (4th Cir.2003). The
United States CourtofAppeals forthe Foul'
                                        th Circuithasrecogrlized thatççvirginia'slonpnrm

statuteextendspersonaljurisdiction totheextentpennitted by theDueProcessClause:'' Young
v.New Haven Advocate,315 F.3d 256,261 (4th Cir.2002). Consequently,GçGthe statutory
inquiry necessadly merges with the constitutional inquiry, and the two inquires essentially

become one.''' ld.(quoting Stoverv.O'ConnellAssocs..lnc.,84 F.3d 132,135-36 (4th Cir.
1996:.
          The Due Process Clause requires that a nonresidentdefendanthave GGcertain minimum

contactswith Ethefonzm statejsuchthatthemaintenance ofthesuitdoesnotoffend traditional
notiohsoffairplay and substantialjustice.'' Int'lShoe Co.v.W ashiriRton,326 U.S.310,316
(1945)(internalquotation marksand citationsomitted). This requirementçGgives a degree of
predictability to the legal system that allows potèntial defendants to stnzctlzre their primary

conductwith some minimum assurance as to where thatconductwilland willnotrenderthem
          J '' W ld
liabletosul
          t. or W ideVolkswacenCorp.v.W oodson,444U.S.286,297 (1980).
                          -




          Depending on the nature of a defendant's contacts with the forum state,a courtmay

exercise general or specits.
                           c jtuisdiction. Geheraljurisdiction exists when a defendant's
affiliationswith aforum stateare(iso tcontinuousandsystematic'asto render(itjessentially at
hom e in the forum State.'' Goodyear D tm lop Tires Operations. S.A .v.Brow n,564 U .S.915,

919 (2011). KW courtwith generaljuiisdiction may hearany claim againstthatdefendant,even
      %               .

ifallthe incidentsunderlying the claim occurred in a differentState.'' Bristol-M yers Squibb Co.


                                              6
v.SuperiorCourt,137 S.Ct.1773,1780 (2017). Specificjudsdiction,on the otherhand,is
dependentdion the relationship nmong the defendant,the forum ,and the litigation.'' W alden v.

Fiore,571U.S.277,283-84 (2014)(internalquotationmarksandcitation omitted).Inorderfor
theexerciseofspecificjurisdiction to comportwith dueprocess,çççthesuit'mustçarisgeqoutof
orrelatgejto the defendant'scontactswith the forum.''' Bristol-M yers Squibb,137 S.Ct.at
1780 (emphasisin original)(quoting DaimlerAG v.Bauman,571 U.S.117,127 (2014)). $$ln
other words,there mustbe an affiliation between the forum and the underlying controversy,

principally,activity oran occurrencethattakesplaceinthefonzm Stateand isthereforesubject
to the State's regulation.'' ld.(alteration in originalomitted) (internalquotation marks and
citation omitted). Consistentwiththeparties'briefs,thecourtwillfocusitsanalysisonwhether
W ishneffhasdemonstrated thatDelshah'scontactswith Virgirlia are sufficientto conferspecific

J'tlrisdiction.s

         SToracoul'tto havespecifcpersonaljurisdiction overadefendant,the defendantmust
have Gpurposefully established minimllm contacts in the forum State' such tthat (it) should
reasonably anticipatebeing haled into courtthere.''' Perdue FoodsLLC v.BlkF S.A .,814 F.3d

185,189 (2016)(quoting BtuxerKing Com .v.Rudzewicz,471U.S.462,474 (1985)). The
Fourth Circuit tçhas synthesized the due process requirements for asserting specisc personal

jtlrisdiction in athreeparttest.''ConsultincEng'rsCorn.v.GeometricLtd.,561F.3d273,278
(4th Cir.2009). Underthistest,the courtconsiders:ç1(1)the extentto which the defendant
pumosefullyavaileditselfoftheprivilegeofconductingactivitiesinthefortzm state;(2)whether
the plaintiff's claims arise outofthose activities;and (3) whether the exercise ofpersonal
jtlrisdiction isconstitutionally reasonable.'' Tire Eng'g & Distrib.pLLC v.Shandong Linglong

        5 W islmeffacknowledgesin itsbriefin opposition tothedefendant'smotion thatSçthefocushereshouldbe
onspecificjtlrisdiction.''P1.'sBr.Opp'n4,Dkt.No.15.
                         ,2 (
Rubber Co.,682 F.3d 292,30  4th Cir.2012). $$The plaintiffmustprevailon each prong.''
PerdueFoods,814 F.3d at189.

       A.     PurposefulAvailm ent

       The firstprong,purposefulavailment,Eçarticulates the m irlim um contactsrequirementof

constitutional due process that the defendant pup oseftzlly avail himself of the privilege of

conducting businesstm derthe laws ofthe fortzm state.'' Consultin: Eng'rs Cop .,561 F.3d at

278. Gi'
       W hile this requirem ent is not susceptible of m echanical application, courts have

considered variousnonexclusive factorsin seeking to resolve whether a defendanthasengaged

in such puposefulavailment.'' JJ-, In the businesscontext,these factorsinclude,butare not
limitedto,thefollowing:

              (1)whetherthedefendantmaintainedofficesoragentsintheState;
              (2) whether the defendantmaintained property in the State;(3)
              whetherthe defendantreached into the State to solicitor initiate
              business; (4) whether the defendant deliberately engaged in
              significantorlong-term businessactivitiesintheState;(5)whether
              achoiceof1aw clauseselectsthe1aw oftheState;(6)whetherthe
              defendant m ade in-person contact w ith a resident of the State
              regarding the business relationship; (7) whether the relevant
              contractsrequired performanceofdutiesin the State;and (8)the
              nature,quality,and extent of the parties' comm unications about
              thebusinessbeing transacted.

SnehaMedia& Entm't,911F.3dat198-99(citing ConsultingEna'rsCorp.,561F.3dat278).
       Although the foregoing factorsare helpfulin evaluating the purposeful-availm entprong

of the due process test,the assessm entCtdoes not end with a m ere survey of the box score.''

Liberty M ut.Fire lns.Co.v.M enozziLuiai& C.S.p.A.,92 F.Supp.3d 435,441 (E.D.Va.
2015). In otherwords,ç1a courtdoesnotdetermine purposef'ulavailmentsimply based upon
which party hasm ore factorsin itsfavor orthe quantity ofdefendant's contacts.'' Id.;see also

Carefirst,334F.3d at397 (explaining thatcourtsGçshouldnotmerely ...cotmtthecontactsand


                                             8
quantitatively compare (a) case to Other preceding cases'). Instead, the court's analysis
çtproceeds on a case-by-casebasis,''taking into consideration the tdqualitative natare of each of

the defendant's corm ectionsto the forum state.'' Tire Eng'g,682 F.3d at302. çslllthatvein,a

single actby a defendant can be suffcientto satisfy the necessary quality and nattlre of such

m inim al acts,although casual or isolated contacts are insufscientto trigger all obligation to

litigate in the forum .'' Id.;see also CFA Inst.v.Inst.ofChartered Fin.Analvstsof lndia,551

F.3d 285,293 (4th Cir.2009) (ççour precedentrecognizes that a districtcourt's exercise of
personaljtlrisdiction overaparticulardefendantmay restupon limited contactswith theforum
state,solongasdueprocessisnotoffended.').
       Afterconsidering the evidence adduced in the instantcase,the courtfindsthatW ishneff

hasmetitsburden ofproving thatDelshah purposely availed itselfoftheprivilege ofconducting

activitiesin the Com monwea1th ofVirginia. Firstand forem ost,the evidence establishesthatit

wasDelshah who initiated contactw ith W islmeffin Virginia,eitherdirectly orthrough Higgins

Quasebarth.Underexistingprecedent,thisfactorisentitledto lispecialweight.'' SeeCFA Inst.,
551 F.3d at 295 & n.17;see also Pan-Am erican Prods.& Holdincs.LLC v.R.T.G.Fllrnittzre

Com .,825F.Supp.2d664,682(M .D.
                              N .C.2011)(Gç(T)heFourthCircuithasgiven greatweight
to thequestion ofwho initiated thecontactbetween theparties.'')(internalquotation marksand
citationsomitted). Second,theevidence establishesthatafteran initialmeeting in New York,
the parties negotiated the Agreem ent at issue in this case through comm unications between

DelshahinNew York andW islmeffinVirginia.SeeShahDecl.!9(;t1requestedErik W islmeff
tosendmeaterm sheet.'');Erik Aff ! 11(ç1(TjheAgreementwasnegotiatedthroughphonecalls
and e-mailsbetween Defendantin New York and Plaintiffin Virginia.'). Third,the record
retlectsthatW ishneffperfonned m any ofitsconsulting obligationsf'
                                                                 rom itsofficesin Virginia.
Although the A greem entdid not specify a place ofperform ance,the courtfinds thatDelshah

ççshould have expected''thatatleastsom e of W islmeffs consulting work would be performed

here.Remickv.M anfredy,238F.3d248,256(3dCir.2001);seealsoPan-AmericanProds.,825
F.Supp.2d at683(GGglqnowledgethataplaintiffwillperform work in a foram may satisfy the
purposefulavailmentrequirementincombinationwithotherfactors.'')(citingEnglish& Smithv.
M etzcer,901F.2d36,39-40(4th Cir.1990)).*TheAgreementspeciscally identifedW islmeff
asaSdvirginia lim ited liability company located in Roanoke,''and thescopeofwork described in

the Agreem entinclùded tasks thatcould be perfonned from W ishneffs Virginia offkes. See.

e.:.,Agreement4 (requiring W ishneffto çtdraftavariety ofdocllments''and lçreview theinitial
drafts''of a cost certification audit;id.at 5 (requiring W ishneffto GGprepare informational
packets''andStreview draftdocuments'').Finally,duringthecourseoftheirmorethanthree-year
contractual relationship,the parties frequently ççexchanged . . .telephone calls and written

com munications''on m attersrelated to the Agreement. English & Smith,901F.2d at39. Such

com munications included a substantialnum berofcallsplaced to W ishneffs phone numbers in

Virginia,aswellasthe Term ination LetterofJanuary 22,2019,which wasm ailed to W ishneff's .

offcesin Roanokeand Arlington.

       Based on the foregoing contacts, the court is convinced that Delshah should have

çireasonably anticipateld) being haled into court in (Virginial'' on claims related to the
Agreement. TireEnc':,682 F.3dat305 (plterationsin original)(intemalquotation marksand
citation omitted). In reaching thisdecision,thecourtrecognizesthatDelshah did notmaintain
offices,agents,or property in Virginia;that Delshah did notconductin-person meetings with

W ishneff or anyone else in Virginia;and that the parties agreed that New York 1aw would




                                             10
govern any contractua1disputes.b W hile such factors are relevantto the purposeful-availment

analysis,thecourtdoesnotbelievethattheyprecludetheexerciseofpersonaljurisdiction inthe
instantcase. Courtshaverecognized thata choice-of-law clause tGisnotdispositive ofthe issue

ofspecificpersonaljurisdiction.'' Pervasive Software.lnc.v.LexwareGMBH & Co.KG,688
F.3d 214,223(5th Cir.2012).Neitherisadefendant'sçElack ofphysicalpresence.'' Enclish &
Smith,901F.2d at39. Indeed,dçtheSupremeCourthasmadeitclearthat...jlzrisdiction ...
maynotbeavoidedmerelybecausethedefendantdidnotphysically entertheforum State.'''Ld-a
(emphasisinoriginal)(quotingBurgerKinc,471U.S.at476);seealso W alden,571U.S.at285
(noting thatçlphysicalpresence in the fonzm isnotaprerequisitetojurisdiction,''butSGphysical
entry into the State- eitherby thedefendantin person orthrough an agent,goods,mail,orsom e

othermeans- iscertainly arelevantcontacf').
        In sum ,viewing allof Delshah'srelevantcontacts as a whole,the courtconcludes that

W islmeffhasmetitsbtlrden ofestablishing thatDelshah pup osely availed itselfofthe privilege

of conducting activities in the fonlm state. D elshah's contacts w ith Virginia w ere not so

Glrandom,fortuitous,orattenuated''thatitwould offend dueprocessto subjectDelshah to suit
here.BurcerKing,471U.S.at475(intelmalquotationmmksomitted).
        B.      R elatedness

        The second prong ofthetestforspecificjurisdiction focuseson whetherthe plaintiffs
claim s çlarise outofthe activities directed atthe forum .'' Consulting Eng'rs Co1'
                                                                                  n.,561 F.3d at

278. ti-l-he analysis here is generally not com plicated.'' Tire En:':, 682 F.3d at 303. A

        6Asnotedabove,theprovision oftheAgreementspecifyingthatitCtshallbesubjecttoandconstruedand
enforced in accordance with the lawsofthe State ofNew York''isa choice-of-law clause,ratherthan a forum-
selection provision. Neither thatclause nor the subsequentwaiver provision designates a particular forum for
disputesarising 9om theAgreement. See,e.c.,G&G LLC v.White,535 F.Supp.2d452,461(D.Del.2009)
(RgTlhemergeragreementdoèsnotcontain aforum selection clause;instead,itholdsa choice oflaw provision.
Specifically,paragraph4.7 ofthemergeragreementprovides:çGoverningLaw.ThisAgreementshallinal1respects
beconstrued,interpretedandenforcedinaccordancewithandgovernedbythelawsoftheStateofDelaware....'')
(citationsomitted).
plaintiffs claims have been fotmd to arise from activities directed atthe forum where:(1)
Sçactivity in theforum stateisGthegenesisofgthe)dispute''';or(2)ççsubstantialcon-espondence
and collaboration between the parties, one of which is based in the forum state, forms an

importantpartoftheclaimlsl.''Ld= (quotingCFA lnst.,551F.3dat295).
       Here,W ishneffscausesofaction forbreach ofcontractand quantum m eruitclearly arise

f'
 rom Delshah's forum -related activities. W ishneffclaim sthatDelshah breached theAgreement

that'wasform ed afterDelshah initiated contactwith theVirginia limited liability company,that

Delshah improperly attempted to tenninate the Agreem ent by sending a letter to W ishnec s

Virginiaoffices,and thatW ishneffisentitledto compensation forservicesperformed in Virginia

on Delshah'sbehalf.Based on theevidencepresented,thesecondprong isclearly satisfied here.

              R easonableness

       The finalprong of the three-pal't inquiry requires the courtto detennine whether the

exercise ofpersonaljurisdiction would beconstimtionally reasonable. Thisprong Gtprotects a
partyfrom litigation so gravely difficultandinconvenientthat(thejparty unfairly isatasevere
disadvantage in comparison to (itsqopponent.'' ESAB Grp..Inc.v.Zurich Ins.PLC,685 F.3d
376,392 (4th Cir.2012)(alterationsin original)(internalquotation marks omitted). Factors
relevantto thisinquiry include:t$(1)theburden on thedefendantoflitigating in thefonzm;(2)
theinterestoftheforum statein adjudicatingthedispute;(3)theplaintiffsinterestinobtaining
convenient and effective relief;(4) the shared interest of the states in obtaining efficient
resolutionofdisputes;and(5)theinterestsofthestatesin furtheringsubstantivesocialpolicies.''
ConsultingEnR'rsCorp.,561F.3d at279.

       After considering a1l of the relevant factors, the court concludes that the 'exercise of

jurisdiction would comportwith ççfairplay and substantialjustice.'' BurcerKinc,471 U.S.at
486 (internalquotation marksomitted). AlthoughVirginiamay belessconvenientforDelshah
than a N ew York forum ,the courthas no reason to believe thatthe burden of litigating here is

Glso greatasto makeunfaironthatbasisalonetheexerciseofjurisdiction.''FirstAm.FirsteInc.
v.Nat'lAssoc.ofBank W omen,802 F.2d 1511,1517 (4th Cir.1986);see also W orld-W ide
Volkswagen, 444 U.S. at 294 (recognizing over thirty years ago that çGprogress in
comm unications and transportation hasm ade the defense ofa lawsuitin a foreign tribtmalless

burdensome');CFA Inst.,551F.3d at296(acknowledgingthatthedefendant'slocationinIndia
çtm ay presentunique challenges''butnonethelessdetermining thatitsability to secure counselin

the forum state and itschoice to do businesswith a forum residentindicated thatdefending the

suitwould notbeparticularlyburdensome). W hen theburden upon Delshah isweighed against
theotherfactorssetforth above,itcnnnotbesaidthattheexerciseofpersonaljudsdictionwould
be constitutionally unreasonable.The Fourth Circuithasrecognized thatççvirginia hasa strong

interestin tproviding effectivem eansofredressforitsresidents,'''including a ççprincipally local

businessoperation.'' FirstAm.First Inc.,802 F.2d at1517 (quoting M cGee v.lnt'lLifeIns.
Co.,355U.S.220,223(1957)).M oreover,W ishneffhasanGsobviousinterestinlitigatingin(itsj
hom e state.'' Id. Finally,federalcourts regularly apply state 1aw in diversity cases,and this

courtwillhaveno difficulty applyingNew York 1aw asappropriate.

       ln sllm ,after weighing a11of the relevantfactors,the courtis convinced thatthe exercise

ofpersonaljurisdiction overDelshahwouldbeconstitutionally reasonable.Thisissimply nota
case in w hich the interests ofthe plaintiffand V irginia are so attenuated thatthey are outw eighed

by the burden ofsubjecting the defendantto litigation within the Commonwea1th. The cotu't




                                                13
therefore concludesthatitmay properly exercise specificjurisdiction over Delshah,and that
Delshah'smotiontodismissforlackofpersonaljurisdictionmustbedenied.;
        Il.     Prior-pendinz-A ction D octrine

        Delshah nextarguesthatdism issalis warranted underthe prior-pending-action doctrine,

since itfiled suitfirstin N ew York state cotlrt. Even assum ing thatthe doctdne applieswhen

similazactionsarepending in stateandfederalcourt,the courtconcludesthatthedoctrineshould

notbarthe proceedingshere.B

        The prior-pending-action doctrine Siprovides generally that çwhere there are two

competing lawsuits, the first suit should have priority, absent the showing of balance of

convenience ...or ...specialcircum stancesgiving priority to the second.''' Gibbs& Hill.Inc.

v.HarbertInt'lelnc.,745F.Supp.993,996(N.D.N.Y.1990)(quotingFirstCityNat'lBnnkand
TrustCo.v.Simmons,878 F.2d 76,79 (2d Cir.1989)). Courts have emphasized thatthe
doctrine is çstnot to be applied in a m echanical w ay,regardless of other considerations.''' ld.

(quoting Brierwood Shoe Com .v.SearssRoebuck & Co.,479 F.Supp.563,568 (S.D.N.Y.
1979:. Gdconsiderationsthathave been fotmd to renderthe rule inap/licable include those
situations in which priority of fling w as gained by winning a Erace to the courthouse,' as is

frequentlythecasewhen thefirst-filed suitisadeclaratoryjudgmentaction ûledin anticipation

        7HavingconcludedthatthecourtmayproperlyexercisespeciticjurisdictionoverDelshah,thecourtneed
notaddresswhetherDelshahwaivedanyobjectiontopersonaljurisdiction.
         8In supportofthe pending motion,Delshah cites cases 9om the DistrictofM assachusetts in which the
prior-pending-action rule wasapplied where a state courtaction wasfiled first. SeeOutab v.Kvani.Inc.,324 F.
Supp.3d243 (D.Mass.2018);Oualitv OneW ireless.LLC v.GoldieGp..LLC,37 F.Supp.3d 536 (D.Mass.
2014). However,severalcourtshaveheldthatçsthepriorpending action doctrineappliesonly wheretherelevant
actions are b0th proceed.ing in federalcourts.'' W illiams v.Bavview Loan Servichm,LLC,No.1:14-cv-07427,
2016U.S.Dist.LEXIS 7760,at*6(E.D.N.Y.Jan.22,2016)(citationsomitted);seealsoNat'lCouncilon Comp.
Ins..Inc.v.Caro& Graifman.P.C.,259F.Supp.2d 172,177-78(D.Conn.2003)(d$ET1hedefendantsarguethatthis
action should be dism issed due to the presence ofapriorpending action in the New York Suprem e Court. The
defendants'argum entignoresthewell-establishedfederalrulethatthe Spendencyofanaction in statecourtisnobar
to proceedingsconcerning thesamematterin theFederalcourthavingjurisdiction.''')(quoting Colorado River
WaterConservationDist.v.UnitedStates,424U.S.800,817(1976)).
ofthelater-filed action.'' Id.(citationsomitted);seealso Samsung Elecs.Co.v.RnmbusInc.,
386 F.Supp.2d 708,724 (E.D.Va.2005)(noting thatGlthe frst-to-file nlle losesmuch ofits
force''if Stthe circumstances suggesta race to the courthouse''). Couz'
                                                                      ts also tonsider the
chronology ofthe filingsand how fareach casehasprogressed. Harrisv.M cDonnell,N o.5:13-

cv-00077,2013U.S.Dist.LEXIS 150330,at*12-13(W .D.Va.Oct.18,2013).
       Having considered therelevantfactors,thecourtdeclinesto dism issthiscaseptlrsuantto

the prior-pending-action doctrine. First,the cirolmstances gtlrrotmding the sling of the state

courtaction ére suggestive ofaraceto the courthouse. Delshah comm enced theaction by filing

asum monswith notice onJanuary 23,2019,oneday afterDelshah notified W isbneffofitsintent

to tenninate the A greem ent. Second,the chronology ofthe parties'filings weighs againstthe

application ofthe doctrine. ççcourtswithin the Fourth Circuithave held thatarigid application

ofthe first-to-file rule isunwarranted when thesecond action wasfiled only weeksafterthe first

adion.'' Harris,2013 U.S.Dist.LEXIS 150330,at* 12.Thatisprecisely whathappened here.

Finally,theN ew York action hasnotadvanced any f'
                                                urtherthan the instantaction. Instead,the

record indicatesthatcomplaintwasnotfiled untilJuly 16,2019,nearly seven m onths afterthe

complaint was filed in the instantaction. For a11 of these reasons,the courtconcludes that

dism issalisnotwarranted undertheprior-pending-action doctrine.

       111.   A bstention

       Finally,Delshah arguesthatthecomplaintshouldbedism issed underthe Colorado Itiver

abstention doctrine. Once again,the courtisunpersuaded.

       Glln Colorado River,the Suprem e Court held that a federal cotu't may qbstain from

deciding non-frivolousnondeclaratory claimsin favorofaparallelstatesuitforreasonsofçwise

judicialadmirlistration' butonly in çexceptionalcircumstances.'' vonRosenbergv.Lawrence,
781F.3d 731,734 (4th Cir.2015)(quoting Colorado River,424 U.S.at818). In reaclling its
decision,the Court emphasized that a pending action in state court is generally EEno bar to

proceedings conceming the same mnnner in the Federalcourthaving jurisdiction,''and that
federalcourts have a Glvirtually untlagging obligation ...to exercise the jurisdiction given
them .'' Colorado River,424 U .S.at817. In lightofthis obligation,the Courtexplained thatççthe

circumstancespermittingthe dismissalofafederalsuitdueto thepresenceofa concurrentstate

proceeding forreasons ofwisejudicialadministration are considerably more limited than the
circllmstances appropriate for abstention''underotherdoctrines. Id. Thus,the Colorado River

abstention doctrinemustbe Sçapplied parsim oniously,''and courtsmustçtrem ain mindfulthatthis

form of abstention is an extraordinary and narrow exception to the duty of a districtcourtto

adjudicateacontroversyproperlybeforeit.''ChaseBrextonHealthSelws..Inc.v.M aryland,411
F.3d457,463(4thCir.2005).
       In deciding whether to abstain tmder Colorado River,the courtmust balance several

factors,çtwith the balanceheavily weighted in favorofthe exercise of(federaljjtlrisdiction.''
M osesH.Cone M em 'lHosp.,460 U .S.at16. çW lthough the prescribed analysisisnota Ghard-

and-fast'one in wllich application ofa çchecklist'dictates the outcom e,six factors have been

identified to guide the analysis.'' Ctzase Brexton,411 F.3d at463 (citations omitted). Those
factorsareasfollosvs:

              (1)whetherthe subjectmatterofthe litigation involvesproperty
              where the first court may assume Lq rem jtlrisdiction to.the
              exclusion of others; (2) whether the federal fortzm is an
              inconvenient one; (3) the desirability of avoiding piecemeal
              litigation; (4) the relevant order in which the courts obtained
              jtlrisdiction and theprogress achieved in each action (5)whether
              state law orfederallaw provides the nzle ofdecision on the m erits;
              and (6)theadequacyofthe stateproceedingtoprotecttheparties'
              rights.


                                              16
Id.at463-64. Ultimately,however,t'abstention should be the exception,notthe l'ule,''and G&a

distdctcourtmustremain mindfulthat...çabdication ofthe obligation to decide casescan be

justified undergabstentionqonly in theexceptionalcircumstanceswheretheordertotheparties
to repair to the State'court would clearly serve an important countervailing interest.''' Id.

(quotingColoradoRiver,424U.S.at813).
       W ith respectto thefrstfactoridentified in ChaseBrexton,thepartiesagreethatno resor

propertyisinvolvedoverwhichtheNew York courthasassertedjurisdiction.Accordingly,this
factorweighsagainstabstention.GnnnettCo.v.ClarkConstr.Gp.plnc.,286F.3d 737,747(4th
Cir.2002).
       The courtsndsthatthe second factor,whetherthe federalforum isan inconvenientone,

is neutral. Although Delshah and its witnesses reside in New York, and its documentary

evidence is located there,the snm e reasons make the N ew York forum less convenient for

W ishneffand itswitnessesin Virginia.

       Delshah argues that the third factor,the desirability of avoiding piecem eal litigation,

clearly weighs in favor of abstention. However,the courtdisagrees. In Colorado River,the

SupremeCourtmadeclearthattheçtmerepotentialforconflictintheresultsoftheadjudications,
doesnot,withoutmore,warrantstaying (the)exerciseoffederaljtlrisdiction.''426U.S.at816.
Likewise,the Fourth Circuithas recogrlized that ççthere is nothing in the nature ofbreach of

contract actions that renders the fact of duplicative proceedings exceptionally problem atic.''

Garm ett Co.,286 F.3d at 746. Consequently,the courtis tm able to find thatthe third factor

weighsin favorofabstention. SeeLd..
                                  a(holdingthatçGthe districtcourtabused itsdiscretion by
determiningthatthepossibility ofpiecemeallitigation weighsin favorofabstention''l;seealso
M idAtlanticInt'l.Inc.v.AGC FlatGlassN.Am..lnc.,497F.App'x 279,283 (4th Cir.2012)


                                              17
(holdingthatthepotentialçlresiudicataproblems''citedbythedisthctcourtwereSçnotthethreat
with which Colorado Riverwas concerned,''and thatthe districtcourttherefore çsen'
                                                                                ed when it

detenninedthatgthethird)factorweighedinfavorofabstention'').
       ThecourtmustalsorejectDelshah'sargumentthatthefotlrth factor,theorderin which
the courtsobtainedjlzrisdiction,favorsabstention. The SupremeCourthas explained thatthis
factorisnotçsm easured exclusivelyby which complaintwasfiled first,butratherin termsofhow

much progresshasbeen m adein thqtwo actions.''M osesH.Cone,460 U.S.at21.Asdiscussed

above,the litigation in N ew York state courtis notany further along than the instant action.

Accordingly,the fourth factordoesnotcounselin favorofabstention. M idAtlantic lnt'l,497 F.

App'x at283.

       Finally,the courtisofthe opinion thatthe fifth factor,whetherstate law orfederallaw

providesthe nzle ofdecision on the m erits,and the sixth factor,assessing the adequacy ofthe

state proceeding to protectthe pm ies'rights,do notweigh in favor of abstention. ççg-lqhe
Suprem e Court has m ade clear that the presence of state 1aw and the adequacy of state

proceedings can be used only in çrare circumstances'to justify Colorado Riverabstention.''
GnnnettCo.,286 F.3d at746 (citing M osesH.Cone,460 U.S.at26).Such circumstancesare
notpresenthere. The mere factthatNew York state 1aw isimplicated in tllis action doesnot

weighinfavorofabstention.Id.i&lljn adiversity case,such asthisone,federalcourtsregularly
grapple with questions of state law,and abstention on the basis ofthe presence of state law,

withoutmore,wouldunderminediversityjurisdiction.''1d.M oreover,thisisnotacaseinwhich
%tretention ofJ'urisdiction would create needless friction with important state policies.'' Jds

(internalquotationmarksandcitationomitted).



                                             18
      In sumono factororcombinationoffactorsin thiscaseovercomestheççheavily weighted''

balance in favor ofretaining jurisdiction. M oses H.Cone,460 U.S.at 15. Accordingly,
dismissalisnotwarrantedtmdertheColoradoRiverabstçntion doctrine.

                                      Conclusicn

      Forthereasonssetforth abcve,Delshah'sm otiontodismisswillbedenied.TheClerk is

directed to send copiesofthismemorandllm opinion and the accompr ying orderto al1collnqel
ofrecord.

      DATED:ThisC         dayofNovember,2019.



                                          SeniorUnited StatesDistrictJudge




                                           19
